Exhibit 10.12(c)


CHANGE IN CONTROL AGREEMENT
This CHANGE IN CONTROL AGREEMENT (the “Agreement”) is entered into on [insert
date], 2019 (the “Effective Date”) by and between Celanese Corporation (the
“Company”) and [insert name] (the “Executive”).
The Company considers it essential to foster the continued employment of key
management personnel. The Board of Directors of the Company (the “Board”)
believes that it is in the best interests of the Company and its stockholders to
assure the Company will have the continued dedication of Executive,
notwithstanding the possibility, threat or occurrence of a Change in Control.
The Board believes it is imperative to diminish the inevitable distraction of
Executive by virtue of the personal uncertainties and risks created by a pending
or threatened Change in Control and to encourage Executive’s full attention and
dedication to the Company currently and in the event of any threatened or
pending Change in Control. The Company also requests, and the Executive desires
to give the Company, certain assurances with regard to the protection of
Confidential Information and Intellectual Property of the Company and its
Affiliates. Therefore, the Company and the Executive have entered into this
Agreement.
In consideration of the premises and mutual covenants contained herein and for
other good and valuable consideration, the parties agree as follows:
1.Definitions:
a.“Affiliate” shall mean, when used with respect to any person or entity, any
other person or entity which controls, is controlled by or is under common
control with the specified person or entity. As used in the immediately
preceding sentence, the term “control” (with correlative meanings for
“controlled by” and “under common control with”) shall mean, with respect to any
entity, the ownership, directly or indirectly, of fifty percent (50%) or more of
the outstanding equity interests in such entity.
b.“Beneficial Owner” shall have the meaning given such term in Rule 13d-3 of the
General Rules and Regulations under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”).
c.“Cause” shall mean (i) Executive’s willful failure to perform Executive’s
duties hereunder (other than as a result of total or partial incapacity due to
physical or mental illness) for a period of thirty (30) days following written
notice by the Company to Executive of such failure, (ii) conviction of, or a
plea of nolo contendere to, (x) a felony under the laws of the United States or
any state thereof or any similar criminal act in a jurisdiction outside the
United States or (y) a crime involving moral turpitude, (iii) Executive’s
willful malfeasance or willful misconduct which is demonstrably injurious to the
Company or its Affiliates, (iv) any act of fraud by Executive, (v) any material
violation of the Company’s code of conduct, (vi) any material violation of the
Company’s policies concerning harassment or discrimination, (vii) Executive’s
conduct that causes material harm to the business reputation of the Company or
its Affiliates, or (viii) Executive’s breach of the provisions of Sections 7
(Confidentiality; Intellectual Property) or 8 (Non-Competition;
Non-Solicitation) of this Agreement.




--------------------------------------------------------------------------------




d.A “Change In Control” will be deemed to have occurred for purposes hereof,
upon any one of the following events: (a) any person (within the meaning of
Sections 13(d) and 14(d) of the Exchange Act), other than the Company (including
its subsidiaries, directors, and executive officers) has become the Beneficial
Owner of thirty percent (30%) or more of the combined voting power of the
Company’s then outstanding common stock or equivalent in voting power of any
class or classes of the Company’s outstanding securities ordinarily entitled to
vote in elections of directors (“Voting Securities”) (other than as a result of
an issuance of securities by the Company approved by Incumbent Directors, or
open market purchases approved by Incumbent Directors at the time the purchases
are made); (b) individuals who constitute the Board as of the Effective Date
(the “Incumbent Directors”) have ceased for any reason to constitute at least a
majority thereof, provided that any person becoming a director after the
Effective Date whose election, or nomination for election by the Company’s
stockholders, was approved by a majority of the directors comprising the
Incumbent Board, either by a specific vote or by approval of the proxy statement
of the Company in which such person is named as a nominee for director without
objection to such nomination shall be an Incumbent Director; provided, however,
that no individual initially elected or nominated as a director of the Company
as a result of an actual or threatened election contest with respect to the
election or removal of directors (“Election Contest”) or other actual or
threatened solicitation of proxies or consents by or on behalf of any Person
other than the Board (“Proxy Contest”), including by reason of any agreement
intended to avoid or settle any Election Contest or Proxy Contest, shall be
deemed an Incumbent Director; (c) the stockholders of the Company approve a
reorganization, merger, consolidation, statutory share exchange or similar form
of corporate transaction, or the sale or other disposition of all or
substantially all of the Company’s assets (a “Transaction”), unless immediately
following such Transaction, (i) all or substantially all of the Persons who were
the Beneficial Owners of the Voting Securities outstanding immediately prior to
such Transaction are the Beneficial Owners of more than 50% of the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors of the entity resulting from such
Transaction (including, without limitation, an entity which as a result of such
Transaction owns the Company or all or substantially all of the Company’s assets
or stock either directly or through one or more subsidiaries, the “Surviving
Entity”) in substantially the same proportions as their ownership, immediately
prior to such Transaction, of the Voting Securities, (ii) no Person is the
Beneficial Owner of 30% or more of the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors of the Surviving Entity, and (iii) at least a majority of the members
of the board of directors of the Surviving Entity are Incumbent Directors; or
(d) approval by the Company’s stockholders of a complete liquidation and
dissolution of the Company.
However, if in any circumstance in which the foregoing definition would be
operative and with respect to which the income tax under Section 409A of the
Code would apply or be imposed, but where such tax would not apply or be imposed
if the meaning of the term “Change in Control” met the requirements of Section
409A(a)(2)(A)(v) of the Code, then the term “Change in Control” herein shall
mean, but only for the transaction so affected, a “change in control event”
within the meaning of Treas. Reg. §1.409A-3(i)(5).
e. “Change In Control Protection Period” shall mean that period commencing on
the date that the Company or a third party publicly announces an event that, if
consummated,


2

--------------------------------------------------------------------------------




would constitute a Change In Control and ending (i) on the date that the
circumstances giving rise to the announcement of the event are abandoned or
withdrawn, or (ii) if such transaction is consummated, two years after the
Change In Control.
f.“COBRA” shall mean those provisions of the Consolidated Omnibus Budget
Reconciliation Act of 1986, as amended, related to continuation of group health
and dental plan coverage as set forth in Code section 4980B.
g. “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.
h.“Competitive Business” shall mean businesses that compete with products and
services offered by the Company in those countries where the Company or any of
its Affiliates manufactures, produces, sells, leases, rents, licenses or
otherwise provides its products or services during the two (2) years preceding
the Termination Date (including, without limitation, businesses which the
Company or its Affiliates have specific plans to conduct in the future that were
disclosed or made available to Executive), provided that, if Executive’s duties
were limited to particular product lines or businesses during such period, the
Competitive Business shall be limited to those product lines or businesses in
those countries for which the Executive had such responsibility.
i.“Confidential Information” shall mean any non-public, proprietary or
confidential information, including without limitation trade secrets, know-how,
research and development, software, databases, inventions, processes, formulae,
technology, designs and other intellectual property, information concerning
finances, investments, profits, pricing, costs, products, services, vendors,
customers, clients, partners, investors, personnel, compensation, benefits,
recruiting, training, advertising, sales, marketing, promotions, government and
regulatory activities and approvals concerning the past, current or future
business, activities and operations of the Company, its Affiliates and/or any
third party that has disclosed or provided any of same to the Company or its
Affiliates on a confidential basis. “Confidential Information” also includes any
information designated as a trade secret or proprietary information by operation
of law or otherwise, but shall not be limited by such designation. “Confidential
Information” shall not include any information that is (i) generally known to
the industry or the public other than as a result of Executive’s breach of this
covenant; (ii) made legitimately available to Executive by a third party without
breach of any confidentiality obligation; or (iii) required by law to be
disclosed; provided that Executive shall give prompt written notice to the
Company of such requirement, disclose no more information than is so required,
and cooperate with any attempts by the Company to obtain a protective order or
similar treatment.
j.“Controlled Group” shall mean all corporations or business entities that are,
along with the Company, members of a controlled group of corporations or
businesses, as defined in Code Sections 414(b) and 414(c), except that the
language “at least 50 percent” is used instead of “at least 80 percent” in
applying the rules of Code Sections 414(b) and 414(c).
k. “Fiscal Year” shall mean the fiscal year of the Company.


3

--------------------------------------------------------------------------------




l.“Good Reason” shall mean any of the following conditions which occurs without
the consent of the Executive: (i) a material diminution in the Executive’s base
salary or annual bonus opportunity; (ii) a material diminution in the
Executive’s authority, duties, or responsibilities (including status, offices,
titles and reporting requirements); (iii) a material change in the geographic
location at which the Executive must perform his duties; (iv) failure of the
Company to pay compensation or benefits when due, or (v) any other action or
inaction that constitutes a material breach by the Company of this Agreement.
The conditions described above will not constitute “Good Reason” unless the
Executive provides written notice to the Company of the existence of the
condition described above within ninety (90) days after the initial existence of
such condition. In addition, the conditions described above will not constitute
“Good Reason” unless the Company fails to remedy the condition within a period
of thirty (30) days after receipt of the notice described in the preceding
sentence. If the Company fails to remedy the condition within the period
referred to in the preceding sentence, Executive may terminate his employment
with the Company for “Good Reason” within in the next thirty (30) days following
the expiration of the cure period.
m.“Notice of Termination” shall mean a notice which shall indicate the general
reasons for the termination employment and the circumstances claimed to provide
a basis for termination of employment or other Separation of Service under the
provision so indicated.
n.“Person” shall mean any person, firm, partnership, joint venture, association,
corporation or other business organization, entity or enterprise whatsoever.
o.“Specified Employee” shall have the meaning and shall be determined in the
manner set forth in the Celanese Americas Supplemental Retirement Pension Plan.
p.“Restricted Period” shall be (i) one year from the Termination Date in the
event of a Separation from Service that occurs during the Service Term (as
defined hereinafter) other than in the case of an involuntary Separation from
Service without Cause, (ii) in the case of an involuntary Separation from
Service without Cause during the Service Term, an amount of time in whole months
equal to the number of months’ salary the Company agrees to provide to Executive
in severance, whether paid over time or in a lump sum; and (iii) eighteen (18)
months from the Termination Date in the event of a Separation from Service
following a Change In Control where Executive receives the Change In Control
Payment (as defined hereinafter).
q.“Separation from Service” shall mean an event after which the Executive shall
no longer provide services to the members of the Controlled Group, whether
voluntarily or involuntarily as determined by the Committee (as hereafter
defined) in accordance with Treas. Reg. §1.409A-1(h)(1). A Separation from
Service shall occur when Executive has experienced a termination of employment
from the members of the Controlled Group. Executive shall be considered to have
experienced a termination of employment when the facts and circumstances
indicate that the Executive and the Company reasonably anticipate that either
(i) no further services will be performed for the members of the Controlled
Group after a certain date, or (ii) that the level of bona fide services the
Executive will perform for the members of the Controlled Group after such date
(whether as an employee or as an independent contractor) will permanently
decrease to no more than 20% of the average level of bona fide services
performed by such Executive (whether


4

--------------------------------------------------------------------------------




as an employee or an independent contractor) over the immediately preceding
36-month period (or the full period of services to the members of the Controlled
Group if the Executive has been providing services to the members of the
Controlled Group less than 36 months). If Executive is on military leave, sick
leave, or other bona fide leave of absence, the employment relationship between
the Executive and the members of the Controlled Group shall be treated as
continuing intact, provided that the period of such leave does not exceed 6
months, or if longer, so long as the Executive retains a right to reemployment
with the members of the Controlled Group under an applicable statute or by
contract. If the period of a military leave, sick leave, or other bona fide
leave of absence exceeds 6 months and the Executive does not retain a right to
reemployment under an applicable statute or by contract, the employment
relationship shall be considered to be terminated for purposes of this Agreement
as of the first day immediately following the end of such 6-month period. In
applying the provisions of this paragraph, a leave of absence shall be
considered a bona fide leave of absence only if there is a reasonable
expectation that the Executive will return to perform services for any members
of the Controlled Group.
Notwithstanding the foregoing provisions, if Executive provides services for the
Company as both an employee and as a non-employee director, to the extent
permitted by Treas. Reg. §1.409A-1(h)(5) the services provided by such Executive
as a non-employee director shall not be taken into account in determining
whether the Executive has experienced a Separation from Service.
r.“Target Bonus” shall mean the target bonus for Executive under any annual
bonus plan in effect from time to time as determined by the Compensation
Committee (the “Committee”) or the Board.
s.“Termination Date” shall mean the date upon which a Separation from Service
with respect to an Executive occurs.
2.Term of Change In Control Agreement.
a.This Agreement shall be for an initial term (the “Initial Term”) of two years
and shall continue to renew for consecutive two year terms thereafter (a
“Renewal Term”), unless either party shall give written notice to the other (a
“Notice of Non-Renewal”) that such agreement shall not renew at least ninety
(90) days prior to the expiration of the Initial Term or Renewal Term then in
effect. Notwithstanding the foregoing, the Company may not give a Notice of
Non-Renewal during the Change In Control Protection Period.
b.This Agreement, except those provisions which shall survive under Section
11(k), shall terminate upon the termination of Executive’s employment for any
reason other than the termination of Executive’s employment during the Change In
Control Protection Period (x) by the Company without Cause or (y) by the
Executive with Good Reason. No payment under this Agreement will be due to
Executive upon termination of Executive’s employment for any reason other than
as specified in (x) or (y) above.


5

--------------------------------------------------------------------------------




3.Executive’s Incumbent Position.
a.Unless notified otherwise by the Chief Executive Officer of the Company or the
Board, Executive shall serve as [insert officer position] (“Executive’s
Incumbent Position”). In such position, Executive shall have such duties and
authority as shall be determined from time to time by the Chief Executive
Officer and the Board. If requested, Executive shall also serve as a member of
the Board without additional compensation. The period during which the Executive
shall be employed by the Company shall be called the “Service Term.”
b.Except as provided in Section 5, (i) either Company or Executive may terminate
the employment relationship at any time, with or without Cause or Good Reason,
(ii) this Agreement shall not be construed as giving the Executive any right to
be retained in the employ of the Company or its Affiliates, (iii) the Company
may at any time terminate the Executive free from any liability of any claim
under this Agreement, except as expressly provided herein; and (iv) the Company
may demote Executive at any time in its absolute and sole discretion without
liability to the Executive.
c.During the Service Term, Executive will devote Executive’s full business time
and best efforts to the performance of Executive’s duties hereunder and will not
engage in any other business, profession or occupation for compensation or
otherwise which would conflict or interfere with the rendition of such services
either directly or indirectly, without the prior written consent of the Board;
provided that nothing herein shall preclude Executive, (i) subject to the prior
approval of the Board, from accepting appointment to or continuing to serve on
any board of directors or trustees of any business corporation or any charitable
organization or (ii) from participating in charitable activities or managing
personal investments; provided in each case, and in the aggregate, that such
activities do not conflict or interfere with the performance of Executive’s
duties hereunder or conflict with Sections 7 or 8. Executive shall promote the
goodwill of the Company with its employees, customers, stockholders, vendors,
and the general public. During the Service Term, reasonable business expenses
incurred by Executive in the performance of Executive’s duties hereunder and to
support the goodwill and business relationships of the Company shall be
reimbursed by the Company in accordance with Company policies.
4.Obligations of the Company upon Change In Control with Respect to Long-Term
Incentive Awards and Deferred Compensation.
The effect of a change in control on any long-term incentive awards (cash or
equity) or deferred compensation previously granted to the Executive under the
2008 Deferred Compensation Plan, 2004 Stock Incentive Plan or the 2009 and 2018
Global Incentive Plans, as amended (the “Long-Term Incentive Awards”), shall be
governed by the terms and conditions of the applicable individual award
agreements or deferral agreements and the Celanese Corporation 2008 Deferred
Compensation Plan, the 2004 Stock Incentive Plan or the 2009 and 2018 Global
Incentive Plans, as amended (collectively, the “Long-Term Incentive Award
Agreements”), and shall not be governed by this Agreement.


6

--------------------------------------------------------------------------------




5.Termination of Employment Connected with a Change In Control.
a.Upon Executive’s Separation from Service during the Change In Control
Protection Period, Executive shall receive the Change In Control Payment if and
only if the following conditions occur:
(i)The Change In Control is consummated;
(ii)Executive is employed in the Executive Incumbent Position or some
substantially equivalent or higher position for the Company as of the
commencement of the Change In Control Protection Period;
(iii)Executive’s employment is terminated either by the Company without Cause or
by the Executive with Good Reason such that a Separation from Service occurs;
(iv)Within fifty-three (53) days after both conditions in Sections 5(a)(i) and
5(a)(iii), or at the expiration of twenty-one (21) days following the
presentation of the release, Executive executes a release of all claims, known
or unknown, against the Company, its Affiliates, and their respective agents in
a form satisfactory to the Company similar to that attached hereto as Exhibit A
and does not timely revoke such release before the expiration of seven days
following his or her execution of the release; and
(v)Within fifty-three (53) days after both conditions in Sections 5(a)(i) and
5(a)(iii), Executive reaffirms in writing in a manner satisfactory to the
Company his or her obligations under Sections 7 and 8 of this Agreement.
b.The “Change In Control Payment” shall be equal to two (2) times the sum of (i)
Executive’s then current annualized base salary; and (ii) the higher of (x)
Executive’s Target Bonus in effect on the last day of the Fiscal Year that ended
immediately prior to the year in which the Termination Date occurs, or (y) the
average of the cash bonuses paid by the Company to Executive for the three
Fiscal Years preceding the Termination Date.
c.If the Executive is a Specified Employee on the Executive’s Termination Date,
the Change In Control Payment shall be paid in a single lump sum to Executive
six (6) months and one day after the Executive’s Termination Date, together with
interest at the rate provided in Section 1274(b)(2)(B) of the Code. If the
Executive is not a Specified Employee on the Executive’s Termination Date, the
Severance Payment shall be paid in a single lump sum to the Executive within
thirty (30) days of the Executive’s Termination Date.
d.Provided that (i) all of the conditions in Section 5(a) are met, (ii)
Executive makes a timely COBRA election, and (iii) Executive has complied in all
material respects with regard to the obligations of Sections 7 and 8 of this
Agreement, if the Executive timely remits to the Company the applicable “COBRA”
premiums for such coverage, the Company will continue to provide group health
and dental coverage under the Company’s medical plan for Executive and his or
her dependents during the Restricted Period; and will reimburse Executive for
all premiums paid by Executive for such continued coverage. Such reimbursements
will be made within thirty


7

--------------------------------------------------------------------------------




(30) days after Executive’s payment of such premiums (or submission of a request
for reimbursement and satisfactory proof of such payment) but in no event later
than on or before the last day of the Executive’s tax year following the tax
year in which the expense was incurred. The amount of COBRA premiums and health
and dental expenses eligible for reimbursement during Executive’s tax year may
not affect the COBRA premiums and health and dental expenses eligible for
reimbursement in any other tax year.
e.Adjustment to Payments.
(i)Anything in this Agreement to the contrary notwithstanding, in the event it
shall be determined that any economic benefit or payment or distribution by the
Company to or for the benefit of the Executive, whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise (including, but not limited to, any economic benefit received by the
Executive by reason of the acceleration of rights under the various option and
restricted stock unit plans of the Company) (“Covered Payments”), would be
subject to the excise tax imposed by Section 4999 of the Code or any interest or
penalties with respect to such excise tax (such excise tax, together with any
such interest and penalties, are hereinafter collectively referred to as the
“Excise Tax”), the Covered Payments shall be reduced (but not below zero) if and
to the extent that such reduction would result in the Executive retaining a
larger amount, on an after-tax basis (taking into account federal, state and
local income taxes and the imposition of the Excise Tax), than if the Executive
received all of the Covered Payments. The Company shall reduce or eliminate the
Covered Payments, by first reducing or eliminating the portion of the Covered
Payments which are not payable in cash and then by reducing or eliminating cash
payments, in each case in reverse order beginning with payments or benefits
which are to be paid the farthest in time from the determination.
(ii)All determinations required to be made under subsection (e)(i), including
whether and when an adjustment to any Covered Payments is required and, if
applicable, which Covered Payments are to be so adjusted, shall be made by a
public accounting firm appointed by the Company or tax counsel selected by such
accounting firm (the “Accountants”). All fees and expenses of the Accountants
shall be borne solely by the Company. Any determination by the Accountants shall
be binding upon the Company and Executive.
f.Notwithstanding any provision of this Agreement to the contrary, if Executive
is a Specified Employee and if any payment under this Agreement provides for a
“deferral of compensation” within the meaning of Treasury Regulation
§1.409A-1(b) and if such payment would otherwise occur before the date that is
six (6) months after the Executive’s Termination Date, then such payment shall
be delayed and shall occur on the date that is six (6) months and one (1) day
after the Termination Date (or, if earlier, the date of the Executive’s death),
together with interest at the rate provided in Section 1274(b)(2)(B) of the
Code.
6.Exclusivity of Benefits. Executive acknowledges that this Agreement supercedes
and replaces all prior agreements or understandings Executive may have with the
Company with respect to compensation or benefits that may become payable in
connection with or as a result of a change in control of the Company, whether or
not such change in control constitutes a Change In Control, including any
provisions contained in any employment agreement, offer letter or change


8

--------------------------------------------------------------------------------




in control agreement, except with respect to any Long-Term Incentive Awards
which shall be governed by the terms of the Long-Term Incentive Award
Agreements. This Agreement also describes all payments and benefits that the
Company shall be obligated to provide to Executive upon Executive’s Separation
from Service during a Change In Control Protection Period and shall constitute
Executive’s agreement to waive any rights to payment under the Celanese Americas
Separation Pay Plan, any similar or successor plan adopted by the Company, and
any other term of employment contained in any employment agreement, offer
letter, change in control agreement or otherwise (other than benefits to which
he/she may be entitled, if any: (i) under any Celanese plan qualified under
Section 401(a) of the Internal Revenue Code, including the Celanese Americas
Retirement Pension Plan and Celanese Americas Retirement Savings Plan; and (ii)
under the 2008 Celanese Deferred Compensation Plan) to the extent that the
circumstances giving right to such right to payment would constitute a
Separation of Service during a Change In Control Protection Period.
7.Confidentiality; Intellectual Property.
a.Confidentiality.
(i)Based upon the assurances given by the Executive in this Agreement, the
Company will provide Executive with access to its Confidential Information.
Executive hereby reaffirms that all Confidential Information received by
Executive prior to the termination of this Agreement is the exclusive property
of the Company and Executive releases any individual claim to the Confidential
Information.
(ii)Executive will not at any time (whether during or after Executive’s
employment with the Company) (x) retain or use for the benefit, purposes or
account of Executive or any other Person; or (y) disclose, divulge, reveal,
communicate, share, make available, transfer or provide access to any Person
outside the Company (other than its professional advisers who are bound by
confidentiality obligations), any Confidential Information without the prior
written authorization of the Board.
(iii)Upon termination of Executive’s employment with the Company for any reason,
Executive shall (x) cease and not thereafter commence use of any Confidential
Information or intellectual property (including without limitation, any patent,
invention, copyright, trade secret, trademark, trade name, logo, domain name or
other source indicator) owned or used by the Company or its Affiliates; (y)
immediately destroy, delete, or return to the Company, at the Company’s option,
all originals and copies in any form or medium (including memoranda, books,
papers, plans, computer files, letters and other data) in Executive’s possession
or control (including any of the foregoing stored or located in Executive’s
office, home, laptop or other computer, whether or not Company property) that
contain Confidential Information or otherwise relate to the business of the
Company or its Affiliates, except that Executive may retain only those portions
of any personal notes, notebooks and diaries that do not contain any
Confidential Information; and (z) notify and fully cooperate with the Company
regarding the delivery or destruction of any other Confidential Information of
which Executive is or becomes aware.


9

--------------------------------------------------------------------------------




(iv)If Executive has previously entered into any confidentiality or
non-disclosure agreements with any former employer, Executive hereby represents
and warrants that such confidentiality and/or non-disclosure agreement or
agreements have been fully disclosed and provided to the Company prior to
commencing employment with the Company.
b.Intellectual Property.
(i)If Executive has created, invented, designed, developed, contributed to or
improved any works of authorship, inventions, intellectual property, materials,
documents or other work product (including without limitation, research,
reports, software, databases, systems, applications, presentations, textual
works, content, or audiovisual materials) (“Works”), either alone or with third
parties, prior to Executive’s employment by the Company, that are relevant to or
implicated by such employment (“Prior Works”), Executive hereby grants the
Company a perpetual, non-exclusive, royalty-free, worldwide, assignable,
sublicensable license under all rights and intellectual property rights
(including rights under patent, industrial property, copyright, trademark, trade
secret, unfair competition and related laws) therein for all purposes in
connection with the Company’s current and future business. A list of all such
Works as of the date hereof is attached hereto as Exhibit B.
(ii)If Executive creates, invents, designs, develops, contributes to or improves
any Works, either alone or with third parties, at any time during Executive’s
employment by the Company and within the scope of such employment and/or with
the use of any of the Company resources (“Company Works”), Executive shall
promptly and fully disclose same to the Company and hereby irrevocably assigns,
transfers and conveys, to the maximum extent permitted by applicable law, all
rights and intellectual property rights therein (including rights under patent,
industrial property, copyright, trademark, trade secret, unfair competition and
related laws) to the Company to the extent ownership of any such rights does not
vest originally in the Company.
(iii)Executive agrees to keep and maintain adequate and current written records
(in the form of notes, sketches, drawings, and any other form or media requested
by the Company) of all Company Works. The records will be available to and
remain the sole property and intellectual property of the Company at all times.
(iv)Executive shall take all requested actions and execute all requested
documents (including any licenses or assignments required by a government
contract) at the Company’s expense (but without further remuneration) to assist
the Company in validating, maintaining, protecting, enforcing, perfecting,
recording, patenting or registering any of the Company’s rights in the Prior
Works and Company Works. If the Company is unable for any other reason to secure
Executive’s signature on any document for this purpose, then Executive hereby
irrevocably designates and appoints the Company and its duly authorized officers
and agents as Executive’s agent and attorney in fact, to act for and in
Executive’s behalf and stead to execute any documents and to do all other
lawfully permitted acts in connection with the foregoing.
(v)Executive shall not improperly use for the benefit of, bring to any premises
of, divulge, disclose, communicate, reveal, transfer or provide access to, or
share with the Company any confidential, proprietary or non-public information
or intellectual property relating


10

--------------------------------------------------------------------------------




to a former employer or other third party without the prior written permission
of such third party. Executive hereby indemnifies, holds harmless and agrees to
defend the Company and its officers, directors, partners, employees, agents and
representatives from any breach of the foregoing covenant. Executive shall
comply with all relevant policies and guidelines of the Company, including
regarding the protection of confidential information and intellectual property
and potential conflicts of interest. Executive acknowledges that the Company may
amend any such policies and guidelines from time to time, and that Executive
remains at all times bound by their most current version.
c.In the event Executive leaves the employ of the Company, Executive hereby
grants consent to notification by the Company to any subsequent employer about
Executive’s rights and obligations under this Agreement.
8.Non-Competition; Non-Solicitation.
a.Executive acknowledges and recognizes the highly competitive nature of the
businesses of the Company and its Affiliates and accordingly agrees as follows:
(i)During the Service Term and for the Restricted Period, Executive will not,
whether on Executive’s own behalf or on behalf of or in conjunction with any
Person, directly or indirectly solicit or assist in soliciting in competition
with the Company or its Affiliates, the business of any customer, prospective
customer, client or prospective client:
(A)with whom Executive had personal contact or dealings on behalf of the Company
or its Affiliates during the one year period preceding the termination of
Executive’s employment;
(B)with whom employees directly or indirectly reporting to Executive have had
personal contact or dealings on behalf of the Company or its Affiliates during
the one-year immediately preceding the termination of Executive’s employment; or
(C)for whom Executive had direct or indirect responsibility during the one year
period immediately preceding the termination of Executive’s employment.
(ii)During the Restricted Period, Executive will not directly or indirectly:
(A)engage in any Competitive Business;
(B)enter the employ of, or render any services to, any Person (or any division
or controlled or controlling affiliate of any Person) who or which engages in a
Competitive Business;
(C)acquire a financial interest in, or otherwise become actively involved with,
any Competitive Business, directly or indirectly, as an individual, partner,
stockholder, officer, director, principal, agent, trustee or consultant; or


11

--------------------------------------------------------------------------------




(D)interfere with, or attempt to interfere with, business relationships (whether
formed before, on or after the date of this Agreement) between the Company or
any of its Affiliates and customers, clients, suppliers partners, members or
investors of the Company or its Affiliates.
(iii)Notwithstanding anything to the contrary in this Agreement, Executive may
directly or indirectly own, solely as an investment, securities of any Person
engaged in the business of the Company or its Affiliates which are publicly
traded on a national or regional stock exchange or on the over-the-counter
market if Executive (i) is not a controlling Person of, or a member of a group
which controls, such Person and (ii) does not, directly or indirectly, own 5% or
more of any class of securities of such Person.
(iv)During the Restricted Period, Executive will not, whether on Executive’s own
behalf or on behalf of or in conjunction with any Person, directly or
indirectly:
(A)solicit, interview, encourage, or take any other action that would tend to
influence in any manner any employee of the Company or its Affiliates to leave
the employment of the Company or its Affiliates (other than as a result of a
general advertisement of employment made by Executive’s subsequent employer or
business, not directed at any such employee); or
(B)hire any such employee who was employed by the Company or its Affiliates as
of the Termination Date or who left the employment of the Company or its
Affiliates coincident with, or within one year prior to or after, the
Termination Date.
(v)During the Restricted Period, Executive will not, directly or indirectly,
solicit or encourage any consultant then under contract with the Company or its
Affiliates to cease to work with the Company or its Affiliates.
b.It is expressly understood and agreed that although Executive and the Company
consider the restrictions contained in this Section 8 to be reasonable, if a
final judicial determination is made by a court of competent jurisdiction that
the time or territory or any other restriction contained in this Agreement is an
unenforceable restriction against Executive, the provisions of this Agreement
shall not be rendered void but shall be deemed amended to apply as to such
maximum time and territory and to such maximum extent as such court may
judicially determine or indicate to be enforceable. Alternatively, if any court
of competent jurisdiction finds that any restriction contained in this Agreement
is unenforceable, and such restriction cannot be amended so as to make it
enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.
c.Prior to the commencement thereof, Executive will provide written notice to
the Company of any employment or other activity that would potentially violate
the provisions of Sections 7 or 8 and, if Executive wishes to do so, Executive
may ask the Board to modify or waive the protections of this Section 8, but
nothing in this Agreement shall limit in any manner the Board’s absolute
discretion not to do so.


12

--------------------------------------------------------------------------------




9.Enforcement of Promises Concerning the Protection of the Company’s
Confidential Information and Goodwill. Executive acknowledges and agrees that
the Company’s remedies at law for a breach or threatened breach of any of the
provisions of Section 7 or Section 8 would be inadequate and the Company would
suffer irreparable damages as a result of such breach or threatened breach. In
recognition of this fact, Executive agrees that, in the event of such a breach
in or threatened breach, in addition to any remedies at law, the Company,
without posting any bond, shall be entitled to obtain equitable relief in the
form of specific performance, temporary restraining order, temporary or
permanent injunction or any other equitable remedy which may then be available.
In addition, and without limiting the Company’s ability to obtain such equitable
relief, Executive shall not be entitled to any Change In Control Payment if
Executive materially violates the provisions of Sections 7 or 8 and, to the
extent that such payments have already been made, Executive shall repay all
Change In Control Payments immediately upon demand by the Company.
10.Section 409A Acknowledgement and Release. Executive understands that payments
under this Agreement are potentially subject to Section 409A of the Code and
that if this Agreement does not satisfy an exception to Code Section 409A or
does not comply with the requirements of Section 409A and the applicable
guidance thereunder, then Executive may incur adverse tax consequences under
Section 409A. Executive acknowledges and agrees that (a) Executive is solely
responsible for all obligations arising as a result of the tax consequences
associated with payments under this Agreement including, without limitation, any
taxes, interest or penalties associated with Section 409A, (b) Executive is not
relying upon any written or oral statement or representation by the Company or
any Affiliate thereof, or any of their respective employees, directors,
officers, attorneys or agents (collectively, the “Company Parties”) regarding
the tax effects associated with the execution of this Agreement and the payment
under this Agreement, and (c) in deciding to enter into this Agreement,
Executive is relying on his or her own judgment and the judgment of the
professionals of his or her choice with whom Executive has consulted. Executive
hereby releases, acquits and forever discharges the Company Parties from all
actions, causes of actions, suits, debts, obligations, liabilities, claims,
damages, losses, costs and expenses of any nature whatsoever, known or unknown,
on account of, arising out of, or in any way related to the tax effects
associated with the execution of this Agreement and any payment hereunder.
11.Miscellaneous.
a.Governing Law; Jurisdiction; Venue. This Agreement shall be governed by and
construed in accordance with the laws of the State of Texas, without regard to
conflicts of laws principles thereof. Any action concerning or relating to this
Agreement shall be filed only in the federal and state courts sitting in Dallas
County, Texas.
b.Entire Agreement; Amendments. This Agreement contains the entire understanding
of the parties with respect to any Change In Control or the subject matter of
this Agreement, provided however, that the effects of a change in control
pursuant to the Long-Term Incentive Award Agreements shall be governed by the
terms of such agreements and shall not be affected by this Agreement.
c.No Waiver. The failure of a party to insist upon strict adherence to any term
of this Agreement, or any term of any agreement with any other employee, on any
occasion shall


13

--------------------------------------------------------------------------------




not be considered a waiver of such party’s rights or deprive such party of the
right thereafter to insist upon strict adherence to that term or any other term
of this Agreement.
d.Severability. In the event that any one or more of the provisions of this
Agreement shall be or become invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions of this
Agreement shall not be affected thereby.
e.Assignment. This Agreement, and all of Executive’s rights and duties
hereunder, shall not be assignable or delegable by Executive. Any purported
assignment or delegation by Executive in violation of the foregoing shall be
null and void ab initio and of no force and effect. This Agreement may be
assigned, in whole or in part, by the Company to a Person which is an Affiliate
or a successor in interest to all or a substantial part of the business
operations of the Company. Upon such assignment, the rights and obligations of
the Company hereunder shall become the rights and obligations of such Affiliate
or successor Person.
f.Successors; Binding Agreement. This Agreement shall inure to the benefit of
and be binding upon personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.
g.Notice. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered by hand or overnight courier or
three days after it has been mailed by United States registered mail, return
receipt requested, postage prepaid, addressed to the respective addresses set
forth below in this Agreement, or to such other address as either party may have
furnished to the other in writing in accordance herewith, except that notice of
change of address shall be effective only upon receipt.
If to the Company:


222 West Las Colinas Boulevard, Suite 900N
Irving, Texas 75039
Attention: General Counsel


If to Executive:


Executive’s home address as set forth in the personnel records of the Company


h.Cooperation. Executive shall provide Executive’s reasonable cooperation in
connection with any action or proceeding (or any appeal from any action or
proceeding) which relates to events occurring during Executive’s employment
hereunder.
i.Withholding Taxes. The Company may withhold from any amounts payable under
this Agreement such Federal, state and local taxes as may be required to be
withheld pursuant to any applicable law or regulation.


14

--------------------------------------------------------------------------------




j.Counterparts. This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.
k.Survival. The provisions of Sections 1 and 7 through 9 of this Agreement shall
survive the termination of this Agreement.
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.
EXECUTIVE:
 
Celanese Corporation:
 
 
 
 
 
 
 
 
 
 
By:
 
 
By:
 
 
[Name]
 
 
 
 
Employee ID:
 
 
 
 
 
 
 
 
Date:
 
 
Date:
 
 
 
 
 
 
 
 
 
 
 



15

--------------------------------------------------------------------------------





EXHIBIT A


FORM OF GENERAL RELEASE AGREEMENT


AGREEMENT AND GENERAL RELEASE


Celanese Corporation and its Affiliates (the “Company”), 222 West Las Colinas
Boulevard, Suite 900N, Irving, Texas 75039 and ___________________, his or her
heirs, executors, administrators, successors, and assigns (“Executive”), enter
into this Agreement and General Release (the “Release”) and agree as follows:


1.
Last Day of Employment (Separation Date). The last day of employment with the
Company is [Insert Date] (the “Separation Date”).



2.
Consideration. In consideration for signing this Release and compliance with the
promises made herein, Company and Executive agree:



a. Change In Control Payment. The Company will pay the Change In Control
Payment, as defined in the Change In Control Agreement between the Company and
Executive dated on or about _________, 20___ (the “CIC Agreement”)1 and provide
the reimbursements set forth in the CIC Agreement. Executive agrees that such
payments are the exclusive payments due to Executive arising out of the
separation of Executive’s employment.


b. Unused Vacation. The Company will pay to Executive wages for prorated unused
vacation as of the Separation Date.


c. Benefits. The Executive shall be entitled to elect to continue group health
and dental coverage under COBRA and shall be reimbursed for such premiums as
provided in the CIC Agreement. Executive’s rights in any other employee benefit
plans of the Company will be as provided in the relevant plan documents.


3.
No Consideration Absent Execution of this Agreement. Executive understands and
agrees that he/she would not receive the consideration specified in Paragraph
“2” above, unless the Executive signs this Agreement and General Release on the
signature page without having revoked this Release pursuant to paragraph 14
below and the fulfillment of the promises contained herein.



4.
General Release of Claims. Executive knowingly and voluntarily releases and
forever discharges the Company and its Affiliates, together with its
predecessors, successors and assigns and the current and former employees,
officers, directors and agents thereof (collectively, the “Released Parties”),
of and from any and all claims, known and unknown, asserted and unasserted,
Executive has or may have as of the date of execution of this Release to the
full extent permitted by law, in all countries and jurisdictions in which the
Released Parties conduct their respective business, including but not limited to
the United States of America. Notwithstanding anything to the contrary herein,
it is expressly understood and agreed that the terms and conditions of any
Long-Term Incentive Awards shall continue to be governed by the applicable
Long-Term Incentive Award Agreements and shall not be affected by this Release.

 
 
 
 

1 All capitalized terms shall have the same meaning as set forth in the CIC
Agreement, unless otherwise stated.


16

--------------------------------------------------------------------------------






5.
Executive acknowledges and agrees that he/she has been paid all amounts owed to
Executive as compensation, whether in the form of salary, bonus, equity
compensation, benefits or otherwise. The release in Section 4 of this Release
includes, but is not limited to, any alleged violation of the following, as may
be amended or in effect:



(a)    any action arising under or relating to any federal or state statute or
local ordinance, such as:


•
Title VII of the Civil Rights Act of 1964;

•
The Civil Rights Act of 1991;

•
Sections 1981 through 1988 of Title 42 of the United States Code;

•
The Employee Retirement Income Security Act of 1974;

•
The Immigration Reform and Control Act;

•
The Family and Medical Leave Act;

•
The Americans with Disabilities Act of 1990;

•
The Age Discrimination in Employment Act of 1967;

•
The Workers Adjustment and Retraining Notification Act;

•
The Occupational Safety and Health Act;

•
The Sarbanes-Oxley Act of 2002;

•
The Texas Commission on Human Rights Act;

•
The Texas Minimum Wage Law;

•
Equal Pay Law for Texas; and

•
The Vocational Rehabilitation Act.



(b)    any other national, federal, state, province, or local civil or human
rights law, or any other local, state, province, national or federal law,
regulation or ordinance; or any law, regulation or ordinance of a foreign
country, including but not limited to the Federal Republic of Germany and the
United Kingdom;


(c)    any action under public policy, contract, tort, common law or equity,
including, but not limited to, claims based on alleged breach of an obligation
or duty arising in contract or tort, such as breach of contract, fraud, quantum
meruit, invasion of privacy, wrongful discharge, defamation, infliction of
emotional distress, assault, battery, malicious prosecution, false imprisonment,
harassment, negligence, gross negligence, and strict liability;


(d)    any claim for lost, unpaid, or unequal wages, salary, or benefits,
including, without limitation, any claim under the Fair Labor Standards Act, the
Employee Retirement Income Security Act, the Equal Pay Act, the Texas Minimum
Wage Law, the Texas Equal Pay Law, or any other local, state, or federal statute
concerning classifications, wages, salary, or benefits, including calculations
and deductions relating to same, as well as the employment, labor and benefits
laws and regulations in all countries in addition to the United States of
America, including but not limited to the United Kingdom and the Federal
Republic of Germany; and


(e)    any other claim regardless of the forum in which it might be brought, if
any, which Executive has, might have, or might claim to have against any of the
Released Parties, for any and all injuries, harm, damages, wages, benefits,
salary, reimbursements, penalties, costs, losses, expenses, attorneys’ fees,
and/or liability or other detriment, if any, whatsoever and whenever incurred,
suffered, or claimed by the Executive.


17

--------------------------------------------------------------------------------






6.
Affirmations. Executive affirms that he/she has not filed, caused to be filed,
or presently is a party to any claim, complaint, or action against the Released
Parties in any forum or form, provided that this Release shall not affect the
rights or responsibilities of the Equal Employment Opportunity Commission, or
any other federal, state, or local authority with similar responsibilities
(collectively, the “Commission”) to enforce any employment discrimination law,
and that this Release shall not shall affect the right of Executive to file a
charge of discrimination with the Commission or participate in any
investigation. However, Executive waives any right to participate in any payment
or benefit arising from any such charge, claim, or investigation.



Executive further affirms that he/she has reported all hours worked as of the
date of this Release and has been paid and/or has received all leave (paid or
unpaid), compensation, wages, bonuses, commissions, and/or benefits to which
he/she may be entitled and that no other leave (paid or unpaid), compensation,
wages, bonuses, commissions and/or benefits are due to him/her, except as
provided specifically in this Release. Executive furthermore affirms that he/she
has no known workplace injuries or occupational diseases and has been provided
and/or has not been denied any leave requested under the Family and Medical
Leave Act.


Executive reaffirms that he or she will comply fully with Sections 7 through 9
of the CIC Agreement and that, if he or she violates such provisions, all
consideration paid hereunder will be immediately due and payable back to the
Company.


7.
Governing Law and Interpretation. This Release shall be governed and conformed
in accordance with the laws of the State of Texas, without regard to its
conflict of laws provision. In the event the Executive or Company breaches any
provision of this Release, Executive and Company affirm that either may
institute an action to specifically enforce any term or terms of this Release.
Should any provision of this Release be declared illegal or unenforceable by any
court of competent jurisdiction and cannot be modified to be enforceable,
excluding the general release language, such provision shall immediately become
null and void, leaving the remainder of this Release in full force and effect.



8.
Non-admission of Wrongdoing. The parties agree that neither this Release nor the
furnishing of the consideration for this Release shall be deemed or construed at
anytime for any purpose as an admission by Company of any liability or unlawful
conduct of any kind.



9.
Neutral Reference. If contacted by another organization, the Company will only
provide dates of employment and position.



10.
Non-Disparagement. Executive agrees not to disparage, or make disparaging
remarks or send any disparaging communications concerning, the Company, its
reputation, its business, and/or its directors, officers and managers. Likewise
the Company’s senior management agrees not to disparage, or make any disparaging
remark or send any disparaging communication concerning Executive, his
reputation and/or his business.



11.
Future Cooperation after Separation Date. After separation, Executive agrees to
make reasonable efforts to assist Company including but not limited to:
assisting with transition duties, assisting with issues that arise after
separation of employment and assisting with the defense or prosecution of any
lawsuit or claim. This includes but is not limited to providing deposition
testimony, attending hearings and testifying on behalf of the Company. The
Company will reimburse Executive for reasonable time



18

--------------------------------------------------------------------------------




and expenses in connection with any future cooperation after the separation
date. Time and expenses can include loss of pay or using vacation time at a
future employer. The Company shall reimburse the Executive within thirty (30)
days of remittance by Executive to the Company of such time and expenses
incurred, but in no event later than the end of the Executive’s tax year
following the tax year in which the Executive incurs such time and expenses and
such reimbursement obligation shall remain in effect for five years and the
amount of expenses eligible for reimbursement hereunder during Executive’s tax
year will not affect the expenses eligible for reimbursement in any other tax
year. Notwithstanding the preceding sentence, if Executive is a Specified
Employee on the Executive’s Termination Date, the reimbursement shall not be
made until after six (6) months and one day following Executive’s Termination
Date.


12.
Injunctive Relief. Executive agrees and acknowledges that the Company will be
irreparably harmed by any breach, or threatened breach by him/her of this
Agreement and that monetary damages would be grossly inadequate. Accordingly,
he/she agrees that in the event of a breach, or threatened breach by him/her of
this Agreement the Company shall be entitled to apply for immediate injunctive
or other preliminary or equitable relief, as appropriate, in addition to all
other remedies at law or equity.



13.
Review Period. Executive is hereby advised he/she has until [Insert Date],
twenty-one (21) calendar days, to review this Release and to consult with an
attorney prior to execution of this Release. Executive agrees that any
modifications, material or otherwise, made to this Release do not restart or
affect in any manner the original twenty-one (21) calendar day consideration
period.



14.
Revocation Period and Effective Date. In the event that Executive elects to sign
and return to the Company a copy of this Agreement, he/she has a period of seven
(7) days (the “Revocation Period”) following the date of such execution to
revoke this Release, after which time this agreement will become effective (the
“Effective Date”) if not previously revoked. In order for the revocation to be
effective, written notice must be received by the Company no later than close of
business on the seventh day after the Executive signs this Release at which time
the Revocation Period shall expire.



15.
Amendment. This Release may not be modified, altered or changed except upon
express written consent of both parties wherein specific reference is made to
this Release.



16.
Entire Agreement. This Release sets forth the entire agreement between the
parties hereto, and fully supersedes any prior obligation of the Company to the
Executive. Executive acknowledges that he/she has not relied on any
representations, promises, or agreements of any kind made to him/her in
connection with his/her decision to accept this Release, except for those set
forth in this Release.



17.
HAVING ELECTED TO EXECUTE THIS AGREEMENT AND GENERAL RELEASE, TO FULFILL THE
PROMISES AND TO RECEIVE THE SUMS AND BENEFITS IN SECTION 2 ABOVE, EXECUTIVE
FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION, ENTERS INTO THIS RELEASE
INTENDING TO WAIVE, SETTLE AND RELEASE ALL CLAIMS HE/SHE HAS OR MIGHT HAVE
AGAINST COMPANY.





19

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto knowingly and voluntarily executed this
Release as of the date set forth below.
EXECUTIVE:
 
Celanese Corporation:
 
 
 
 
 
By:
 
 
By:
 
 
 
 
 
 
Date:
 
 
Date:
 





20

--------------------------------------------------------------------------------





EXHIBIT B


[List of Works]


21

--------------------------------------------------------------------------------





Schedule of Executive Officers


Lori J. Ryerkerk
Scott A. Richardson
Todd L. Elliott
Shannon L. Jurecka
A. Lynne Puckett


22